Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 9-11, 18, 19, and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,669,223 (Cook et al. hereinafter).
In re claim 1, with reference to Figs. 1 and 2, Cook et al. discloses: An insulated shipping container for maintaining a substantially uniform internal temperature, the insulated shipping container comprising: (a) an outer box comprising: a base (14); four walls connected to and extending away from the base (12/12A/30); and a lid (16) having an open position and a closed position, wherein the base, the walls and the lid define an enclosure within the outer box when the lid is in its closed position; (b) a plurality of insulating members disposed within the enclosure and proximate to the outer box (outer panel(s) 58/82, the plurality of insulating members comprising: an insulating body having a first portion (lower half) proximate to the base and a second portion (upper half) proximate to the walls; and an insulating cover (at surface 82 of tray 18) having an open position and a closed position, proximate to the lid when the lid is in its closed position, wherein the insulating body and the insulating cover define an insulated cavity 


    PNG
    media_image1.png
    780
    573
    media_image1.png
    Greyscale

In re claim 2, with reference to the Figs. noted above, Cook et al. discloses the claimed invention including wherein the temperature control material distribution structure comprises at least one partitioned tray (as in re claim 1 above).
In re claim 3, with reference to the Figs. noted above, Cook et al. discloses the claimed invention including wherein a first partitioned tray (18) is disposed proximate to the insulating cover (see Fig. 2).
In re claim 6, with reference to the Figs. noted above, Cook et al. discloses the claimed invention including wherein the temperature control material distribution structure comprises a first and a second partitioned tray (18/20), the first partitioned tray (18) being disposed below the insulating cover and the second partitioned tray (20) being disposed proximate to the first portion of the insulating body.
In re claim 9, with reference to the Figs. noted above, Cook et al. discloses the claimed invention including wherein the temperature control material distribution structure comprises at least two troughs (channels 46).
In re claim 10, with reference to the Figs. noted above, Cook et al. discloses the claimed invention including wherein the temperature control material distribution structure comprises (a) a first set of troughs including two troughs disposed side-by-side (one pair of channels formed between 52/54 on side panels 22/24); and (b) a second set of troughs including two troughs disposed side-by-side (remaining channels of panels 22/24); wherein the first set of troughs being disposed proximate to the first portion of the insulating body and the second set being disposed below the insulating cover (see Fig. 2).
In re claim 11, with reference to the Figs. noted above, Cook et al. discloses the claimed invention including wherein the temperature control material distribution structure further comprises at least one receptacle (polymer skin, column 5, lines 53-57), the receptacle extending away from the partitioned tray and being disposed proximate to the second portion of the insulating body.
In re claim 18, with reference to the Figs. noted above, Cook et al. discloses the claimed invention including wherein the lid in its closed position is disposed opposite the base (column 7, lines 5-11).
In re claim 19, with reference to the Figs. noted above, Cook et al. discloses the claimed invention including a temperature control material (gel, column 5, lines 53-56).
In re claim 23, with reference to the Figs. noted above, Cook et al. discloses A method of packing an insulated shipping container for maintaining a payload at a substantially uniform internal temperature, the method comprising: providing the insulated shipping container of claim 1; dispensing temperature control material units into the temperature control material structure (column 5, lines 49-63); inserting the payload into the chamber; placing an insulating cover over the insulating body; and closing the lid of the outer box (column 7, lines 5-11).
In re claim 24, with reference to the Figs. noted above, Cook et al. discloses the claimed invention including wherein the temperature control material structure comprises a first partitioned tray (as in re claim 1 above), the method further comprising inserting the first partitioned tray after inserting the payload.
In re claim 25, with reference to the Figs. noted above, Cook et al. discloses the claimed invention including wherein the dispensing step comprises dispensing the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al.
In re claims 7 and 8, Cook et al. discloses the claimed invention except wherein the temperature control material distribution structure comprises a first set of stacked partitioned trays including at least two partitioned trays, disposed proximate to the first portion of the insulating body, and wherein the temperature control material distribution structure comprises a first set of stacked partitioned trays including at least two partitioned trays, disposed below the insulating cover.
However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have duplicated the number of first and second trays, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Please note that in the instant application, page 15, lines 3-16, applicant has not disclosed any criticality for the claimed limitations.
Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. as applied to claim 11 above, and further in view of US PG Pub No. 2009/0193765 (Lantz hereinafter).
In re claims 12, 13, and 14, Cook et al. discloses the claimed invention except wherein the at least one receptacle comprises a plurality of receptacle compartments extending along the second portion of the insulating body in a direction between the first portion of the insulating body and the insulating cover, and wherein the temperature 
However, with reference to Figs. 9 and 9A, Lantz discloses a thermal control assembly wherein at least one receptacle comprises a plurality of receptacle compartments (regions of bag 202 which house thermal control blocks 200) extending along an insulating body in a direction between the first portion of the insulating body and the insulating cover, and wherein a temperature control material distribution structure comprises a first receptacle, the first receptacle comprising three receptacle compartments (regions of bag 202 which house thermal control blocks 200), and the first and second receptacle compartments are arranged in a nested configuration (housed regions are nested within the bag 202).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided a bag with a plurality of compartments to house the thermal control material of Cook et al. as taught by Lantz for the purposes of ensuring the correct location and spacing of the thermal control material to facilitate even temperature control of the payload.
In re claim 15, Cook et al. in view of Lantz discloses the claimed invention including wherein each of the plurality of receptacle compartments comprises an opening (214), proximate to the insulating cover.
In re claim 16, Cook et al. in view of Lantz discloses the claimed invention including wherein the temperature control material distribution structure comprises a first receptacle and a second receptacle, the second receptacle being disposed .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. as applied to claim 1 above, and further in view of US PG Pub No. 2013/0213977 (Stathes et al. hereinafter).
In re claim 17, Cook et al. discloses the claimed invention except wherein each of the insulating members comprises a vacuum insulation panel.
However, Stathes et al. discloses utilization of vacuum insulated panels (12/16) to insulate a container (24).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized vacuum insulated panels for the insulating members of Cook et al. as taught by Stathes et al. for the purposes of improving the insulation performance vs. the closed cell foam taught by Cook et al. at column 5, lines 6-15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723.  The examiner can normally be reached on Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733